Citation Nr: 0831590	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee or left foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision, and the case was referred 
to the Board for appellate review. 

A hearing was held in July 2007 at the Des Moines RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The issue of entitlement to service connection for a left 
disorder, to include as secondary to the veteran's service-
connected right knee or left foot disorders, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's bilateral hearing loss disability was not 
manifested during service or within one year thereafter and 
has not been shown to be casually or etiologically related to 
service.




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in May 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  Additionally, the veteran was afforded 
VA examinations in April 2005 and June 2005.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss disability, may also 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the veteran currently meets the criteria 
for bilateral hearing loss disability.  As part of the 
veteran's VA examination in July 2006, an authorized 
audiological evaluation pure tone thresholds, in decibels, 
was performed, and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
50
55
LEFT
15
10
10
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the veteran has for each ear.  38 C.F.R. § 
3.385.  Additionally, his speech recognition was 92 percent 
in the right ear and 96 percent in the left ear.  The Board 
notes that the speech recognition score of 92 percent 
establishes hearing loss disability in the veteran's right 
ear, but a score of 96 percent does not establish hearing 
loss disability in the veteran's left ear pursuant to VA 
regulations.  38 C.F.R. § 3.385.  However, the veteran's 
auditory threshold findings are sufficient standing alone to 
establish bilateral hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss disability.  At his July 2007 hearing, 
the veteran testified that he was exposed to acoustic trauma 
in a mortar division during service.  The veteran is 
considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).

Despite the veteran's in-service noise exposure, his service 
treatment records are negative for any complaints, diagnosis 
or treatment of a hearing loss disability.  The veteran's 
January 1975 separation examination documents the veteran's 
ears and drums as clinically normal.  In addition, the 
veteran's hearing was within normal limits at the time of his 
January 1975 separation examination.  Moreover, the medical 
evidence of record shows that the veteran did not seek 
treatment for hearing loss disability until many years after 
his separation from service.  Therefore, the Board finds that 
hearing loss disability did not manifest during service or 
for many years thereafter.  

Service connection for hearing loss disability may also be 
granted on a presumptive basis if it manifests itself to a 
degree of 10 percent or more within one year after discharge.  
38 C.F.R. § 3.307, 3.309(a).  However, there is no evidence 
of such manifestation in this case, nor does the veteran 
contend that his hearing loss disability manifested to that 
degree at that time.  Id.  Therefore, the Board finds that 
the veteran's hearing loss disability may not be presumed to 
have been incurred in active service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss disability is itself evidence which 
tends to show that a hearing loss disability did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the veteran to currently 
have such a disorder that is related to his military service.  
The June 2005 VA examiner stated that the veteran's current 
hearing loss was less likely than not caused by or a result 
of military noise exposure.  As rationale for this 
conclusion, the examiner stated that the veteran's entrance 
and separation audiograms were both within normal limits.  
The Board does observe a private medical record dated in 
October 2006 indicating that the veteran has hearing loss 
disability.  However, the private medical record does not 
provide any medical evidence that the veteran's current 
hearing loss disability is connected to his military service.  

Although the veteran may sincerely believe that his hearing 
loss disability was caused by active service, the veteran, as 
a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral hearing loss disability.  
Specifically, the June 2005 audiological examination reflects 
that the veteran currently meets the diagnostic criteria for 
hearing loss disability.  38 C.F.R. § 3.385.  However, in 
order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss disability because the competent medical 
evidence does not reveal a nexus to an injury or disease 
occurring in service.  Additionally, the evidence does not 
support service connection by a presumptive basis because 
there is no competent medical evidence showing that his 
hearing loss disability manifested itself to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from service.  Absent such a nexus, 
service connection for hearing loss disability may not be 
granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss disability.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
hearing loss disability is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 3.307, 3.309 (2007).



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

In this case, the veteran contends that he has a left knee 
disability that is secondary to his service-connected right 
knee or left foot.  However, the April 2005 VA examiner 
stated that the veteran's left knee disorder was less likely 
as not caused by, or a result of, the veteran's service-
connected right knee and/or left foot conditions, because the 
clinical examination of the veteran's left knee was negative.  
However, shortly thereafter in July 2005, a VAMC treatment 
note states that the veteran had mild degenerative joint 
disease of the left knee.  

In light of the above, the Board concludes that a VA 
examination is warranted to determine if the veteran's 
degenerative joint disease of his left knee was caused or 
aggravated by his service-connected right knee or left foot 
disorders.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any left knee disability.  All 
studies, tests and evaluations that the 
examiner deems necessary should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the April 
2005 VA examination and the July 2005 VAMC 
treatment note, and to comment as to 
whether the veteran has a current left knee 
disability, and if so, whether it is at 
least as likely as not that that the 
veteran's current left knee disability is 
related to his service-connected right knee 
or left foot disabilities, and also whether 
it is at least as likely as not that that 
the veteran's current left knee disability 
has been permanently aggravated by his 
service-connected right knee or left foot 
disabilities.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of such 
a conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, the AMC 
should readjudicate the veteran's claim.  
If the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


